HELEN S. BALICK, Chief Judge.
Trans World Airlines, Inc. (TWA) moved for summary judgment on its objection to two claims, numbers 8124 and 15042, filed by Aprille Schelhammer. Ms. Schelhammer responded to the objection but did not file any response to the motion for summary judgment nor did she appear at the time scheduled for argument. This is a core proceeding. 28 U.S.C. § 157(b)(2)(A) and (B).
The basis for claim no. 8124 filed May 12, 1992 in the amount of $491,984.00 is TWA’s failure to produce documents and testify in a lawsuit Ms. Schelhammer filed in the Circuit Court of Jackson County Missouri on October 19, 1989 against Pearl Gregg. That lawsuit arose out of an automobile accident on December 4,1988. TWA was not involved in the accident. TWA filed and the trial court granted its motion to quash three improperly issued subpoenas on TWA personnel. On May 14, 1992 following a trial before a jury, judgment was entered against Ms. Schelham-mer.
On appeal Ms. Schelhammer argued that the trial court erred in quashing the three issued subpoenas on TWA. The Missouri Court of Appeals rejected this argument and affirmed, 871 S.W.2d 17. Her subsequent application to transfer her appellate case to the Missouri Supreme Court was denied on March 22, 1994. These facts are supported by certified copies of the appropriate court dockets attached to TWA’s combined motion and brief for summary judgment.
Claim no. 15042 filed December 2, 1993 in the amount of $30,632.12 seeks administrative status for her time and expenses in pursuing claim no. 8124.
There is no genuine issue of material fact. Ms. Schelhammer cannot relitigate in this court the issue of whether the subpoenas attempted to be served on TWA should have been quashed by the trial court. Two courts of competent jurisdiction have decided the matter and the issue is res judicata.
*626TWA’s objection to claims no. 8124 and 15042 filed by Aprille Schelhammer must be sustained and the claims disallowed.
Therefore, TWA’s motion for summary judgment is GRANTED.
IT IS SO ORDERED.